Citation Nr: 1018187	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

Per official documents of record, the Veteran had active 
service from June 1949 to August 1953, from August 1953 to 
July 1957 and from September 1962 to January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

In his May 2007 Substantive Appeal, the Veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge in Washington, DC.  He later withdrew his hearing 
request, however, and he did not subsequently renew his 
request.  Thus, the Board finds that the request to testify 
at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The Veteran had also initiated an appeal on the issue of 
service connection for hyponatremia, but evidence of record 
shows that he withdrew such claim at an informal RO hearing.  
The matter is therefore not for appellate consideration.  

Following the RO's most recent adjudication of these matters 
in an October 2008 Supplemental Statement of the Case (SSOC), 
additional evidence was associated with the claims file.  The 
record does not show that the Veteran submitted a waiver of 
initial RO consideration for this evidence.  Because the 
Board is granting the Veteran's claims, however, remand is 
not required to afford RO review of the evidence, and the 
Board can proceed with appellate review.  38 C.F.R. 20.1304; 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The currently demonstrated bilateral hearing loss disability 
and tinnitus are shown as likely as not to be due to acoustic 
trauma during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  Extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  Extending the benefit of the doubt to the Veteran, his 
tinnitus is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the present case in light of the above criteria, 
and in view of the favorable disposition, the Board finds 
that all notification and development action necessary to 
render a fair decision on the matter has been accomplished.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The threshold 
for normal hearing is between 0 and 20 decibels, and higher 
threshold shows some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Also, certain chronic diseases, including sensorineural 
hearing loss (SNHL), may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, the Board finds that the evidence is at least in a 
state of relative equipoise in demonstrating that the 
Veteran's current bilateral hearing loss disability and 
tinnitus had their onset during his active service.  

In this case, the available service treatment records (STRs) 
provide no indication of hearing loss or tinnitus.  In fact, 
all whispered voice testing results were 15/15 bilaterally.  
The Board points out, however, that there appear to be 
missing records.  As noted below, a VA examiner in June 2007 
cited audiometry results from May 1968 and September 1969, 
but a copy of these results is not currently associated with 
the claims file.  As it appears these records have been lost 
while in VA custody, the Board will presume that the Veteran 
is competent to report about his in-service symptoms.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

In that regard, the Veteran wrote in August 2005 and in May 
2007 that he worked in noisy environments during service, 
including during 12-hour shifts, which often caused hearing 
trouble for several hours afterwards.  During a July 2006 
Decision Review Officer (DRO) conference, the Veteran 
explained that he was also treated for a "busted eardrum" 
in the right ear.    

His DD 214 and personnel records confirm that his military 
occupational specialties (MOS) during service included 
refrigeration mechanic helper and ship engineer.  

Based on the above, the Board concludes that the Veteran was 
exposed to significant acoustic trauma during active service.  
Indeed, his contentions of noise exposure are deemed credible 
and appear consistent with the circumstances of his service, 
as indicated in the available official service records.  See 
38 U.S.C.A. § 1154(a).

Accordingly, the remaining issues are whether he currently 
has a hearing loss disability and tinnitus etiologically 
related to the in-service acoustic trauma.  See See Davidson, 
581 F.3d at 1316.

In this regard, the Veteran indicates that he has had hearing 
loss and tinnitus continuously since his January 1970 
discharge.  The first post-service medical evidence consists 
of a March 2005 VA outpatient audiological evaluation.  
Audiometry results at that time show auditory thresholds 
meeting the criteria to be considered a disability for VA 
purposes under 38 C.F.R. § 3.385.  

With regard to tinnitus, the Veteran denied such symptoms 
during the March 2005 evaluation.  Nonetheless, he explained 
in support of his claim in June 2007 that he did not 
previously report tinnitus because he thought it was normal.  
Subsequently, a VA examiner in July 2007 diagnosed bilateral 
tinnitus.  

In summary, this evidence establishes that the Veteran is 
competently diagnosed with a hearing loss disability and 
tinnitus.  With regard to whether these disabilities are 
etiologically related to his acoustic trauma during service, 
a private physician in June 2007 reviewed the Veteran's 
complaints of bilateral hearing problems and a buzzing 
tinnitus due to loud noise exposure during service.  The 
physician's assessment was bilateral high-tone moderate-to-
profound SNHL due to previous noise trauma.  In contrast, a 
VA examiner in July 2007 reviewed the Veteran's assertions 
and STR, but opined that the Veteran's hearing loss 
disability and tinnitus were not likely to have begun with 
his service noise exposure because his hearing at separation 
was normal.  

Where there is conflicting medical evidence, the Board may 
favor one medical opinion over another if as long as an 
adequate statement of reasons or bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  On review here, 
the Board finds that the private physician's June 2007 
opinion is the more probative evidence.  Indeed, the VA 
examiner appears to have based her opinion on the "normal" 
whispered voice hearing and audiometric testing at service 
separation.  Such testing is by its very nature inexact, and 
thus the opinion predicated primarily on this basis carries 
little probative value.  By contrast, the private physician 
in June 2007 accounted for the Veteran's credible assertions 
in rendering his opinion. 
The VA examiner's opinion, which failed to consider such lay 
evidence, has diminished probative value.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 
69; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(finding that a medical opinion was not adequate where the 
examiner did not indicate if she considered the Veteran's lay 
assertions).   

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
current hearing loss disability and tinnitus were as likely 
as not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.385.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  




ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.  



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


